1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
2
                                                                    Sep 09, 2019
3                        UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK     C

                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA, ex                No. 4:17-cv-05165-SMJ
5    rel. Kevin Newcomb;
                                                 ORDER DISMISSING CASE AND
6                              Plaintiffs,       CLOSING FILE

7                 v.

8    WASHINGTON RIVER
     PROTECTION SOLUTIONS LLC,
9
                               Defendant.
10

11         Before the Court is Relator’s Notice of Voluntary Dismissal of Complaint,

12   ECF No. 16. Relator has notified the Court of his intent to dismiss all claims brought

13   in the complaint, ECF No. 1, without prejudice to the United States, pursuant to

14   Federal Rule of Civil Procedure 41(a)(1)(A)(i). ECF No. 16 at 1. Because the notice

15   does not specify whether the dismissal is with or without prejudice as to Relator,

16   the case will be dismissed without prejudice to Relator. Fed. R. Civ. P. 41(a)(1)(B).

17         Accordingly, IT IS HEREBY ORDERED:

18         1.     Relator’s Notice of Voluntary Dismissal of Complaint, ECF No. 16, is

19                ACKNOWLEDGED.

20         2.     All claims against Defendant in Relator’s complaint, ECF No. 1, are




     ORDER DISMISSING CASE AND CLOSING FILE - 1
1                 DISMISSED WITHOUT PREJUDICE as to Relator or the United

2                 States, with all parties to bear their own costs and attorneys’ fees.

3          3.     The Clerk’s Office is directed to CLOSE this file.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel.

6          DATED this 9th day of September 2019.

7                       ___________________________
                        SALVADOR MENDOZA, JR.
8                       United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE AND CLOSING FILE - 2
